         Case 2:20-cv-05908-RBS Document 21 Filed 03/16/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


POWERVAR, INC. t/a AMETEK                  :
POWERVAR                                   :
                                           :      CIVIL ACTION
              v.                           :
                                           :      NO. 20-5908
POWER QUALITY SCIENCES, INC.               :
ET AL.                                     :

                                          ORDER

       AND NOW, this 16th day of March 2021, upon consideration of Defendant Power

Quality Sciences, Inc.’s and Defendant Derek Sweat’s joint Motion to Supplement their

individual Motions to Dismiss Plaintiff Powervar, Inc. t/a AMETEK Powervar’s Amended

Complaint (ECF No. 15), and all documents submitted in support thereof, and in opposition

thereto, it is ORDERED that Defendants’ Motion is DENIED.

       IT IS SO ORDERED.



                                                  BY THE COURT:



                                                  /s/ R. Barclay Surrick
                                                  R. BARCLAY SURRICK, J.
